FILED
                             NOT FOR PUBLICATION                                OCT 16 2014

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

SURINDER GILL,                                    No. 10-72243

               Petitioner,                        Agency No. A079-570-776

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 8, 2014**
                              San Francisco, California

Before:        IKUTA, N.R. SMITH, and MURGUIA, Circuit Judges.

       Petitioner Surinder Gill, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’s (“BIA”) decision affirming the immigration

judge’s denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We lack jurisdiction to


          *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
         The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2)(C).
consider the agency’s determination that Gill is ineligible for asylum because Gill

failed to demonstrate that he filed his asylum application within one year of his

arrival in the United States. See 8 U.S.C. 1158(a)(2)(B), (a)(3); 8 U.S.C.

1252(a)(2)(D). We have jurisdiction to review the remaining claims under 8

U.S.C. § 1252. Reviewing the BIA’s factual findings for substantial evidence, 8

U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), we deny

the petition.

      Gill argues that substantial evidence does not support either of the grounds

on which the immigration judge denied him relief: adverse credibility and lending

material support to a terrorist organization. Because the immigration judge’s

adverse credibility determination alone supports denial of Gill’s withholding of

removal and CAT claims, see, e.g., Kin v. Holder, 595 F.3d 1050, 1058 (9th Cir.

2010), and we find substantial evidence supports that determination, we deny

Gill’s petition on that basis and need not reach the additional ground for denial.

      In a pre-REAL ID Act case such as this one, we will uphold an adverse

credibility finding as long as one of the identified grounds underlying an adverse

credibility determination is supported by substantial evidence and goes to the heart

of a petitioner’s claim. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). Here,

at least two grounds going to the heart of Gill’s claim were supported by

substantial evidence.

                                          2
      First, Gill failed to testify credibly to establish his identity. Gill submitted

multiple documents with different names but could not reasonably explain these

discrepancies. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003); Singh-

Kaur v. INS, 183 F.3d 1147, 1151–53 (9th Cir. 1999). None of the submitted

documents sufficiently and affirmatively established his identity, which was

essential to his claim. See Farah, 348 F.3d at 1156; Singh-Kaur, 183 F.3d at

1151–53. Second, although Gill claimed past persecution as a direct result of his

participation in a political protest in 1998, he was unable to recall the subject of

that protest when repeatedly questioned. This political protest went to the heart of

Gill’s claim of persecution, yet Gill was unable to provide any detail surrounding

the circumstances. See Singh-Kaur, 183 F.3d at 1153. On these two grounds, we

uphold the immigration judge’s adverse credibility finding as affirmed by the BIA.

      In the absence of credible testimony, Gill’s withholding of removal claim

fails. See Farah, 348 F.3d at 1156. Because Gill’s CAT claim is based on the

same evidence that the BIA found not credible, and he points to no other evidence

showing it is more likely than not he would be tortured if he returns to India, Gill’s

CAT claim also fails. See id., at 1156–57.

      Petition for review DISMISSED IN PART AND DENIED IN PART.




                                           3